88 P.3d 840, 841, 844 (2004); Smith v. Eighth Judicial Dist. Court, 113
Nev. 1343, 1344, 950 P.2d 280,281 (1997). Accordingly, we
                            ORDER the petition DENIED. 1



                                                         -34AA-4ALAfr■-\      , C.J.
                                                  Hardesty


                                                                              ,   J.



                                                                                  J.
                                                  cheny,
                                                      c,       /


                                                  seor

                                                     Alt     Fir
                                                  Gibbons


                                                  A       leaket__, J.
                                                  Pickering


                 cc:   Hon. Elissa F. Cadish, District Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Morris, Sullivan, Lemkul & Pitegoff
                       Kemp, Jones & Coulthard, LLP
                       Eighth District Court Clerk


                       'The Honorable Ron D. Parraguirre, Justice, did not participate in
                 the decision of this matter.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e